September 11, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                    HECTOR GAINES BARKLEY, III, Appellant

NO. 14-11-00941-CV                         V.

          TEXAS WINDSTORM INSURANCE ASSOCIATION, Appellee
                   ________________________________

       Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on September 22, 2011. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Hector Gaines Barkley, III.


      We further order this decision certified below for observance.